                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

Weaver Leather, LLC                       )   Case No. 5:19-cv-01990-JRA
                                          )
               Plaintiff,                 )   Judge John R. Adams
                                          )
         vs.                              )
                                          )   STIPULATIONS
Climbing Innovations, LLC et al.          )
                                          )
               Defendants.                )

 STIPULATIONS ON MOTION TO FILE UNDER SEAL (ECF #6) AND RESPONSE TO
              PRELIMINARY INJUNCTION MOTION (ECF #2)

         The Parties Weaver Leather, LLC (“Weaver Leather”) and Climbing Innovations,

LLC and Richard Mumford (collectively, “Mumford”) have agreed to the following:

         1.    Mumford stipulates it does not oppose Weaver Leather’s motion to file

under seal, and

         2.    Weaver Leather stipulates that Mumford shall answer, move, or otherwise

respond to Weaver Leather’s motion for preliminary injunction and complaint by

September 20, 2019.




{8336666: }
Respectfully submitted,


  s/ William F. Long_____                s/ David B. Cupar
William F. Long                        David B. Cupar
Smith, Gambrell & Russell LLP          Matthew J. Cavanagh
1230 Peachtree St.                     MCDONALD HOPKINS LLC
Promenade, Suite 3100                  600 Superior Avenue, East, Ste. 2100
Atlanta, GA 30309                      Cleveland, Ohio 44114
T 404-815-3500 │ f 404-685-6859        t 216.348.5400 │ f 216.348.5474
Counsel for Climbing Innovations,      dcupar@mcdonaldhopkins.com
LLC and Richard Mumford                mcavanagh@mcdonaldhopkins.com

(admission papers forthcoming in the Counsel for Weaver Leather, LLC
immediate future)



Dated: September 13, 2019




{8336666: }
